FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   June 12, 2014
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court


 BRIAN E. BETTS,

              Petitioner - Appellant,

 v.                                                     No. 13-3197
                                               (Case No. 5:11-CV-03097-SAC)
 DAVID MCKUNE; ATTORNEY                                   (D. Kan.)
 GENERAL OF KANSAS.

              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      Petitioner Brian E. Betts was convicted of first-degree murder in Kansas

state court. Prior to sentencing, Petitioner filed two pro se post-conviction

motions. The first was a motion for a new trial, alleging ineffective assistance of

counsel. The second was a motion for judgment of acquittal. Petitioner’s trial

attorney was permitted to withdraw from representation, and Petitioner

subsequently retained new counsel, who filed a supplemental motion requesting

either a new trial or a judgment of acquittal. Following multiple evidentiary



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
hearings, the state trial court denied these motions. Petitioner was then sentenced

to a term of life imprisonment. Petitioner’s conviction was affirmed on direct

appeal by the Kansas Supreme Court. State v. Betts, 33 P.3d 575 (Kan. 2001).

Petitioner filed for post-conviction relief pursuant to K.S.A. 60-1507. The state

district court denied Petitioner relief. The Kansas Court of Appeals affirmed the

denial of Petitioner’s K.S.A. 60-1507 motion, Betts v. State, No. 101,119, 225

P.3d 1211, 2010 WL 919795 (Kan. Ct. App. March 5, 2010) (unpublished table

decision), and the Kansas Supreme Court ultimately denied review.

      Petitioner subsequently filed an application for federal habeas corpus relief

in the United States District Court for the District of Kansas. Petitioner raised

multiple grounds for relief including, among others, prosecutorial misconduct,

newly discovered evidence, and ineffective assistance of counsel. The district

court found that several of the various grounds for relief raised by Petitioner were

procedurally barred, waived, defaulted, and otherwise unavailable. The district

court found Petitioner was not entitled to relief under the remaining grounds

raised as a result of the high level of deference owed to state courts’

determinations under the Antiterrorism and Effective Death Penalty Act of 1996.

See Renico v. Lett, 559 U.S. 766, 773 (2010) (“AEDPA . . . imposes a highly

deferential standard for evaluating state-court rulings, and demands that state-

court decisions be given the benefit of the doubt.” (internal quotation marks and

citations omitted)). Therefore, the district court denied the petition without

                                         -2-
holding an evidentiary hearing and denied a certificate of appealability.

      Petitioner submitted a combined merits brief and application for a

certificate of appealability to this court, in which he reasserts most of the grounds

for relief raised in his petition to the district court. Having thoroughly reviewed

the briefs and the record on appeal, we conclude that reasonable jurists would not

debate the district court’s denial of Petitioner’s habeas petition. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

      Accordingly, we DENY Petitioner’s application for a certificate of

appealability and DISMISS the appeal. However, his motions to file a brief out

of time and to file an oversized brief are GRANTED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-